UNPUBLISHED
                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1082



EDWARD R. BUTLER,

                                              Plaintiff - Appellant,

          versus

KENNETH OESTREICHER; WHITEFORD, TAYLOR         &
PRESTON; TERRY L. MUSIKA; C. W. AMOS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-95-
3117-CCB)


Submitted:   September 20, 1996            Decided:   October 2, 1996


Before NIEMEYER, HAMILTON, and MOTZ, * Circuit Judges.

Affirmed by unpublished per curiam opinion.


Edward R. Butler, Appellant Pro Se. Richard Jeffrey Magid, Stephen
Francis Fruin, John Francis Carlton, WHITEFORD, TAYLOR & PRESTON,
Baltimore, Maryland; Lawrence David Coppel, John Martin Klein, II,
GORDON, FEINBLATT, ROTHMAN, HOFFBERGER & HOLLANDER, Baltimore,
Maryland, for Appellees.




      *
        Judge Motz did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order dismissing

his civil complaint and his amended complaint for failure to state

a claim upon which relief may be granted, Fed. R. Civ. P. 12(b)(6),

and denying his motion for reconsideration. We have reviewed the

record and the district court's opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Butler v. Oestreicher, No. CA-95-3117-CCB (D. Md. Dec. 7,
1995; Jan. 4, 1996). Further, we deny Appellant's motion to remand

this case to the state court. We dispense with oral argument be-
cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                3